Title: To George Washington from Adam-Philippe, comte de Custine, 22 October 1782
From: Custine, Adam-Philippe, comte de
To: Washington, George


                  
                     GénéralAu Camp de Crampond Le 22. 8bre 1782
                        
                     
                     Quand j’ai l’honneur de parler à vôtre Excellence de mes regrets de me separer d’elle J’espere la trouver Convaincu de leur sincérité.  Ils sont encore Augmentés par le regrét d’avoir été Si Occupé dans les Derniers Tems de mon sejour ici qu’il m’a été impossible d’aller les lui Temoigner moi même.  M Le Duc de Lauzun et tous ce qui l’entoure a bien voulu se charger de lui en parler.
                     C’est avec un plaisir infini que je saisirai toujours toutes Les Occasions de me Rappeller à Son Souvenir et de l’assurer du Respecteux Attachment avec lequel j’ai l’honneur d’etre de Son Excellence Le très humble & très Obeissant Serviteur
                     
                        Custine
                     
                  
                  Translation
                     Sir,Crompond 22 Octbr 1782I hope your Excellency will be convinced of my sincerity when I mention my regret at being seperated from you  this regret has been considerably augmented by the impossibility, in which I have been of assuring you in person what the Duc de la Lauzun is so kind as to undertake for me—that it will afford me infinite pleasure to recall myself to your remembrance and to convince you of the respectfull attachment with which I have the honor to be Your Excellencys Most Obedt hum. Servt
                     
                        Custine
                     
                  
               